DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 requires a tape feeding pulley B, a tape tensioning adjusting wheel B, and a double-sided synchronous tape B. It is unclear if the “B” is referencing features from the figures (in which case the “B” should be in parenthesis), or if the “B” represents a particular pathway that the pulley, wheel and tape are a part of, or if the tape, pulley and wheel are referencing the same component represented by “B”. The scope of the claim is unclear. Clarification is needed. 
As seen in claim 3, the “B” and “A” are referenced in relation to separate parts, which does not appear to be the case in claim 2. 
Claims 3-5
Claim 6 requires a tape wrapping pulley A, a double-sided synchronous pulley A, a tape feeding pulley A. It is unclear if the “A” is referencing features from the figures (in which case the “B” should be in parenthesis), or if the “A” represents a particular pathway that the pulley, wheel and tape are a part of, or if the tape, pulley and wheel are referencing the same component represented by “A”. The scope of the claim is unclear. Clarification is needed.
Claim 6 requires a double-sided synchronous pulley B, a tape feeding pulley A. It is unclear if the “B” is referencing features from the figures (in which case the “B” should be in parenthesis), or if the “B” represents a particular pathway that the pulley is a part of. The scope of the claim is unclear. Clarification is needed.
Claims 7-14 are rejected for depending from claim 6. 
Claim 13 references a tape tension adjusting pulley A. It is unclear if the “A” is referencing a feature from the figures, or is identifying a pathway that the pulley is a part of. 
As seen in claim 13, other references to “A” and “B” are made. However, these other parts are being identified by item numbers from the figures and held differentiate the “A” components and “B” components. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FERREE (US 4,346,550) 
With respect to claim 1, FERREE discloses a tape wrapping apparatus (Abstract) that performs the steps of pulling a tape from a wrapping seat, 24 and 23, and feeding the tape from an outer ring surface winding wheel, 15, of the tape stored thereon to an inner ring, 3, of the winding wheel, and rotating the feeding roller, 6, along with a tape winding reel, 12, (Column 2, lines 1-68) to carry out tape wrapping. The tape feeding is done by a drive system, 14, 4, 5 and 2, and a spring and lever system, 29, 28 and 26, necessarily freely adjusting the tension during wrapping through spring tension (Figures 1-3; Column 3, lines 1-25). 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

______________________________________________________________
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over FERREE (US 4,346,550) in view of PARK et al. (US 5,954,919), NITHART et al. (US 4,707,214) and YAMAMOTO et al. (US 2016/0240282). 
With respect to claim 2, FERREE discloses that the tape feeding drive system comprises a ring gear, 12, pins, at 34, 30 and 31, and a tape tensioner, 29, 28, 26, and a tape feeding motor, 14 (Figures 1 and 3). 
FERREE does not explicitly disclose that the pins are rollers and pulleys, or that the ring gear is a double ring gear. 
PARK et al. discloses that the toothed gear comprises two ring gears (Column 5, lines 50-68; Figure 2). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the ring gear of FERREE, as two ring gears, as taught by PARK et al. so that the rotational force applied to the gears by the motor can 
PARK et al. also discloses that the guides for the tape are rollers, 30, 33, 34 and 37, (Column 3, lines 55-68; Column 4, lines 1-65). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use rollers in place of the pins of FERREE, as taught by PARK et al., so that the friction on the tape is reduced and also to reduce the likelihood of the tape tearing as it is pulled from the roll of tape. Moreover, the rollers also represent a pulley. 
FERREE does not explicitly disclose a tension adjusting wheel. NITHART et al. discloses that the tensioning is provided by a knurled knob, 53B (Figure 3; Column 2, lines 55-65). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a knurled knob as the tensioning means of FERREE, as taught by NITHART et al., so that the tension can be dialed to the desired level for the given taping conditions and the given tape. 
FERREE does not explicitly disclose that the tape is a double-sided tape. YAMAMOTO et al. discloses that single sided adhesive or double-sided adhesive tape may be applied to the tape body in order to wrap the tape (Paragraphs [0027]-[0029]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a double-sided adhesive as the adhesive of FERREE, as taught by YAMAMOTO et al. so that the tape is firmly held once wrapped. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745